Title: From Benjamin Franklin to Joseph Banks, 9 September 1782
From: Franklin, Benjamin
To: Banks, Joseph


Dear Sir,
Passy, Sept. 9. 1782.
I have just received the very kind friendly Letter you were so good as to write to me by Dr. Bonssonnet [Broussonet]. Be assured that I long earnestly for a Return of those peaceful Times, when I could sit down in sweet Society with my English philosophic Friends, communicating to each other new Discoveries, and proposing Improvements of old ones, all tending to extend the Power of Man over Matter, avert or diminish the Evils he is subject to, or augment the Number of his Enjoyments. Much more happy should I be thus employ’d in your most desirable Company, than in that of all the Grandees of the Earth projecting Plans of Mischief, however necessary they may be supposed for obtaining greater Good.
I am glad to learn by the Dr. that your great Work goes on. I admire your Magnanimity in the Undertaking, and the Perseverance with which you have prosecuted it.
I join with you most perfectly in the charming Wish you so well express, “That such Measures may be taken by both Parties as may tend to the Elevation of both rather than the Destruction of either.” If anything has happen’d endangering one of them, my Comfort is that I endeavour’d earnestly to prevent it, and gave honest faithful Advice which if it had been regarded would have been effectual. And still if proper Means are us’d to produce not only a Peace but what is much more interesting, a thorough Reconciliation, a few Years may heal the Wounds that have been made in our Happiness, & produce a Degree of Prosperity of which at present we can hardly form a Conception.
With great & sincere Esteem & Respect, I am Dear Sir, Your most obedient & most humble Servant
B Franklin
Sir Joseph Banks.
